Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Oath/Declaration

2.	The Applicants’ oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement

3.	As required by M.P.E.P.  609(C), the Applicant’s submission of the Information Disclosure Statement (IDS) dated 08.24.2019 is acknowledged by the Examiner. The cited references have been considered in the examination of the claims. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed, signed and dated by the Examiner is attached to the instant Office action.
Priority / Filing Date

4.	Applicants’ claim for priority of 371 of PCT/JP2016/076032 filed on 09.05.2016 is acknowledged. The Examiner takes the US Application date of 09.05.2016 into consideration. 
Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea. The claims are directed to an abstract idea. 

Exemplary claim 1 recites the following abstract concepts that are found to include “abstract idea”:

Limitation 1: provide a product or a service; 

Limitation 2: acquire identification information for identifying the vending machine; 
Limitation 3: execute payment processing for receiving provision of a product or a service from the vending machine; 
Limitation 4: receive the identification information;

Limitation 5: receive predetermined notification information;

Limitation 6: permit, when the predetermined notification information is received.

This is considered to be a mental process or a certain method of organizing human activity (i.e., an idea of itself and/or certain method of organizing human activity).  

The phrase, "an idea 'of itself'" is used to describe an idea standing alone such as an uninstantiated concept, plan or scheme, as well as a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper." Provide a product or a service; acquire identification information for identifying the vending machine; execute payment processing for receiving provision of a product or a service from the vending machine; receive the identification information; receive predetermined notification information; permit, when the predetermined notification information is received (collecting information, analyzing collected information, displaying certain results), are considered collecting information, analyzing, and displaying certain results of the Electric Power Group, LLC, v. Alstom., (Fed. Cir. 2016)).  

The phrase, “certain methods of organizing human activity” is used to describe concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people; advertising, marketing, and sales activities or behaviors. Provide a product or a service; acquire identification information for identifying the vending machine; execute payment processing for receiving provision of a product or a service from the vending machine; receive the identification information; receive predetermined notification information; permit, when the predetermined notification information is received, are considered tailoring content based on information about the user, which is a concept relating to tracking or organizing information. Tailoring content based on information about the user has been identified by the Federal Circuit as an abstract idea (see Intellectual Ventures I LLC v. Capital One Bank., (Fed. Cir. 2015)).  

The claims recite concepts similar to those found to be abstract in Electric Power and Intellectual Ventures, thus, the claims are directed to concepts found to be abstract.
Regarding independent claims 1 and 11, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., using a vending machine management system for providing a product or a service) fails to integrate the abstract idea into a practical application. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., performing various steps with the vending machine management system) fails to integrate the abstract idea into a practical application. In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount to nothing more than mere instructions to implement or apply the abstract idea using conventional technology. The additional elements do not:

reflect an improvement to the functioning of a computer, another technology, or another technical field, 

implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, 
effect a transformation of a particular article to a different state or thing, or 

apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

Under Step 2A 
Regarding independent claims 1 and 11, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field. The examiner gives official notice that it is conventional and well-known to use a computing device for “provide, acquire, execute, receive, permit, transmit”, and etc. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it. In the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.

Under Step 2B 
Dependent claims 2-10 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment.

Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).

To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.
Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 


8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Barragan Trevino et al., Pub. No.: US 2015/01100152 in view of Panofsky et al., Pub. No.: US 2002/0161476.

As per claim 1, Barragan discloses vending machine management system [see at least the abstract and ¶0032 (e.g. managing the environment of the machine (e.g., cooling mechanism for the VM) and vending a product (e.g., actuation of controls that make product accessible to the buyer). However, few or no other high-level functions (e.g., currency and/or credit acceptance, record keeping, telemetry, and the like) are performed by the VM. Consequently, only rudimentary electronic systems are present within the VM for these functions now performed on the server and/or mobile computing node)], comprising: 

a vending machine configured to provide a product or a service [see at least ¶0032 (e.g. vending a product (e.g., actuation of controls that make product accessible to the buyer)]; 

a mobile terminal [as illustrated in figure 4 and ¶0029 (e.g. mobile application platforms)]; and 

a management device, which is a device separate from the vending machine and the mobile terminal [see at least ¶0049 (via device Management module 202 allows for management of a single vending device 103 from the standpoint of inventory/stock)], wherein the mobile terminal comprising: at least one processor [see at least ¶0068 (e.g. VMC 1609 (or an equivalent controller/processor))]; and 

at least one memory device that stores a plurality of the mobile terminal instructions [see at least ¶0092 (e.g. memory 1032, 1034)], which when executed by the at least one processor, cause the at least one processor of the mobile terminal to operate to: acquire identification see at least ¶0031 (e.g. user identification)]; and 

execute payment processing for receiving provision of a product or a service from the vending machine [see at least ¶0043 (e.g. payment and/or loyalty systems, and via Payment Service 101)], wherein the management device comprising: at least one processor [as illustrated in figure 2]; and 

at least one memory device that stores a plurality of the management device instructions [see at least ¶0092 (e.g. memory 1032, 1034)], which when executed by the at least one processor, cause the at least one processor of the management device to operate to:2Application No. 16/329,223Docket No. RT-0613 receive the identification information [see at least ¶0031 and ¶0063]; 

receive predetermined notification information, which is transmitted to the management device when the payment processing is complete [see at least ¶0049 (e.g. Payment Management module 203 provides a reporting and reconciliation interface to the third party payment service 101), and ¶0053, ¶0064, ¶0100 (e.g. Mobile Device receives successful delivery confirmation and notifies vending server 102), and ¶0056 (e.g. via a notification and selection screen)]; and 
see at least ¶0049 (e.g. Payment Management module 203 provides a reporting and reconciliation interface to the third party payment service 101), and ¶0053, ¶0064, ¶0100 (e.g. Mobile Device receives successful delivery confirmation and notifies vending server 102), and ¶0056 (e.g. via a notification and selection screen)].  

Barragan discloses all elements per claimed invention as mentioned above. Barragan also discloses a device Management module 202 that allows for management of a single vending device 103 from the standpoint of inventory/stock [¶0049]. However, Panofsky, further discloses a system that enables use of the digital file dispensing system at a vending machine or host terminal to be a synchronization point or access point into the pervasive computing platform on which the disclosed system and method is based. Such access will enable the user to gain access to data stored on an on-line account from any system which is connected to the Internet. Accordingly, users who are computer users and eligible subscribers will be able to synchronize data contained on personal information management devices, cellular telephones, digital cameras, handheld computers, and see at least ¶050].

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Panofsky in order to provide vending machines or other host terminals located at kiosks, ATM's, etc., to the Internet to provide inventory/sales data, credit card purchasing information, and Internet based advertising [see Panofsky: ¶0003]. 

As per claim 2, Barragan wherein the management device instructions cause the at least one processor of the management device to operate to permit, when the predetermined notification information is received and it is determined based on a predetermined determination criterion that the mobile terminal and the vending machine identified based on the identification information are in proximity to each other, the vending machine identified based on the identification information to provide the product or the service [see at least the rejection of claim 1 above, and ¶0031 (e.g. via a proximity-based wireless protocol that is a standard feature of modern mobile computing node devices)].  

As per claims 3 and 7, Barragan discloses wherein the vending machine comprising: at least one processor; and at least one memory device that stores a plurality of the vending machine instructions, which when executed by the at least one processor, cause the at least one processor 3Application No. 16/329,223Docket No. RT-0613 of the vending machine to operate to transmit a beacon indicating the identification information, wherein the mobile terminal instructions cause the at least one processor of the mobile terminal to operate to: receive the beacon, and information based on the beacon [see the rejection of claim 1 above, and as illustrated in figure 8, ¶0014 (e.g. a process for beacon discovery), and ¶0034 (e.g. transmits a proximity "beacon" signal)].  

As per claim 4, Barragan discloses wherein the management device instructions cause the at least one processor of the management device to operate to permit, when the predetermined notification information is received and it is determined based on a predetermined determination criterion that the mobile terminal and the vending machine identified based on the identification information are in proximity to each other, the vending machine identified based on the identification information to provide the product or the service, wherein the vending machine comprising: at least one processor; and at least one memory device that stores a plurality of the vending machine instructions, which when executed by the at least one see at least the rejection of claims 1-3 above, and also ¶0143 (e.g. threshold level)] .  

As per claims 5, 8, and 9, Barragan discloses wherein the mobile terminal instructions cause the at least one processor of the mobile terminal to operate to acquire information on the product or the service to be provided by the vending machine [see at least ¶0034 (e.g. display marketing or other promotional/loyalty information), ¶0038 (e.g. Information regarding sales price, promotions, loyalty discounts, coupons, and the like are stored on the server on a VM by VM), ¶0053 (e.g. information to present product offering(s), loyalty/preference suggestions, marketing/advertising, and the like)]; and display, based on the information acquired by the see at least ¶0034 and ¶00035], a selection screen for selecting as a purchase target any one of the product and the service to be provided by the vending machine [see at least ¶0053 (e.g. selection for purchase), and ¶0056 (e.g. selection screen)], execute the payment processing for receiving provision of the one of the product and the service selected as the purchase target [see at least ¶0053 (e.g. chooses the desired payment method)], and wherein the management device instructions cause the at least one processor of the management device to operate to permit the vending 5Application No. 16/329,223Docket No. RT-0613 machine identified based on the identification information to provide the one of the product and the service selected as the purchase target [via device Management module 202, and see al so ¶0064 (e.g. complete identification, selection of user 1502)].  

As per claim 6, Barragan discloses wherein the management device instructions cause the at least one processor of the management device to operate to permit, when the predetermined notification information is received and it is determined based on a predetermined determination criterion that the mobile terminal and the vending machine identified based on the identification information are in proximity to each other, the vending machine identified based on the identification information to provide the product or the service, wherein the vending machine comprising: at least see rejection of claims 1-5 above].  

As per claim 10, Barragan discloses wherein the vending machine instructions cause the at least one processor of the vending machine to operate to: provide the identification information to the mobile terminal, wherein the mobile terminal instructions cause the at least one processor of the mobile terminal to operate to acquire the identification information provided by the identification information provision means, and  8Application No. 16/329,223Docket No. RT-0613 wherein the vending machine instructions cause the at least one processor of the vending machine to operate to be subsequently added to the vending machine [see at least the rejection of claims 3 and 4 above].
Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The PTO-1449 forms have been reviewed and considered.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 


/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                         


























/GA/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687